DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The second line of claim 26 has been amended to:
intermediate layer silicon oxycarbide particles is between 1 and 44 micrometers and the
Allowable Subject Matter
Claims 15-30 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 15.  A search of the prior art did not find a teaching or suggestion of a barrier layer comprising particles of both barium-magnesium alumino-silicate particles and silicon oxycarbide particles in a matrix.  As the combination was not found there similarly no teaching or suggestion to have the average maximum dimension of the barium-magnesium alumino-silicate particles be less than that of the silicon oxycarbide particles.  Coating/glazes/barrier layers of barium-magnesium alumino-silicate on a ceramic substrate are known, for example, Sheedy et al. (US 20130224471 A1) [Claim 25].  However, Sheedy does not teach or suggest the barium-magnesium alumino-silicate are particles in a matrix combined with silicon oxycarbide particles.  Coatings for ceramics from a slurry comprising one of: barium strontium aluminosilicate, barium aluminosilicate, strontium aluminosilicate or magnesium aluminosilicate are known in the art, for example, Lee et al. (US 20100255260 A1) [Abstract, 0008, 0028, 0036].  However, no teaching or suggestion was found for the substitution of barium-magnesium alumino-silicate for any of the aluminosilicates mentioned in Lee.  Additionally, there is no teaching or suggestion of the use of additional silicon oxycarbide particles in the coating to meet the claim limitations.  Thus, the claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784